t c memo united_states tax_court randolph a polz petitioner v commissioner of internal revenue respondent docket no filed date john j pembroke for petitioner john spencer hitt for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner’s motion for an award of administrative and litigation costs filed pursuant to sec_7430 and rules through petitioner seeks an award of dollar_figure in respect of all section references are to the internal_revenue_code continued respondent’s deficiency determination of dollar_figure after concessions by respondent the issues for decision are as follows whether respondent’s position in the administrative and court proceedings was substantially justified whether petitioner exhausted the administrative remedies available within the internal_revenue_service irs whether petitioner meets the net_worth requirements and whether the administrative and litigation costs claimed by petitioner are reasonable neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioner’s motion see rule a we therefore decide the matter before us on the record that has been developed to date background petitioner resided in the state of illinois at the time that his petition was filed with the court continued as amended however references to sec_7430 are to such section in effect at the time that the petition was filed unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure respondent concedes petitioner substantially prevailed see sec_7430 and petitioner did not unreasonably protract the proceedings see sec_7430 on his federal_income_tax return petitioner claimed a deduction for alimony paid of dollar_figure petitioner’s return was selected for examination on date respondent sent petitioner a notice of proposed changes 30-day_letter proposing to disallow the alimony deduction of dollar_figure in the letter respondent requested specific information and documentation from petitioner to substantiate the alimony deduction petitioner did not respond to the 30-day_letter by a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the deficiency was attributable to the adjustment proposed in respondent’s 30-day_letter sent date namely the disallowance of the alimony deduction of dollar_figure on date petitioner through counsel timely filed a petition for redetermination with this court see sec_6213 petitioner placed the entire amount of the deficiency in dispute assigning error to the adjustment made by respondent in the notice_of_deficiency petitioner alleged inter alia that this court had adjudicated this same issue in his favor as to tax_year and that respondent had determined this same issue in his favor as to tax_year petitioner attached various substantiating documents to his petition which documents were detached by the clerk of the court prior to service of the petition on respondent see rule b for respondent issued a notice_of_deficiency dated date which notice disallowed petitioner’s alimony deduction on the basis of that notice_of_deficiency petitioner petitioned this court on date and a stipulated decision was entered in that case deciding that there was no deficiency for for respondent issued a 30-day_letter dated date after corresponding with respondent’s appeals_office petitioner received a letter dated date stating that no changes were being made to the return as filed for with respect to the instant case on date respondent filed an answer denying all of petitioner’s assignments of error on date respondent referred this case to the appeals_office and the case was assigned to appeals officer nancy jones ao jones on date ao jones sent a letter to petitioner’s counsel requesting the specific information and documentation as previously requested in the day letter on date petitioner’s counsel faxed to ao jones the substantiating documents that were not attached to the copy of the petition served on respondent by the court on date petitioner’s counsel faxed additional substantiating documents to ao jones including the specific information and documentation requested in the 30-day_letter and the date letter during a conference call on date ao jones requested relevant caselaw to support petitioner’s alimony deduction petitioner’s counsel submitted such relevant caselaw on may and date on date ao jones sent petitioner’s counsel decision documents conceding respondent’s only determination in the notice_of_deficiency a stipulated decision was subsequently entered in this case on date on date upon learning that petitioner wanted to file the motion currently pending before the court respondent filed an unopposed motion to vacate decision which motion was granted on date on date the parties submitted a stipulation of settled issues resolving the only issue in this case on date petitioner filed his motion for an award of fees and costs on date respondent filed a response to petitioner’s motion objecting to its granting thereafter on date petitioner filed a reply to respondent’s objection discussion sec_7430 provides for the award of administrative and litigation fees and costs to a taxpayer in a court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies within the irs did not unreasonably protract the proceeding and claimed reasonable administrative and litigation costs sec_7430 b c these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to the taxpayer see 88_tc_492 to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 the taxpayer will nevertheless fail to qualify as the prevailing_party if the commissioner can establish that the commissioner’s position in the administrative and court proceedings was substantially justified sec_7430 respondent concedes that petitioner substantially prevailed but argues that petitioner nevertheless should not be awarded administrative and litigation fees and costs because respondent’s position in the proceedings was substantially justified the commissioner’s position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood supra pincite 106_tc_76 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood supra pincite n the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner’s position was reasonable given the available facts and circumstances at the time that the commissioner took his position maggie mgmt co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession does remain a factor to be considered 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice_of_deficiency sec_7430 the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition 930_f2d_759 9th cir sher v commissioner f 2d pincite see sec_7430 ordinarily we consider the reasonableness of each of these positions separately in order to allow the commissioner to change his position maggie mgmt co v commissioner supra pincite citing huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on another ground t c memo in the present case however we need not follow this approach because respondent’s position was essentially the same in the administrative and judicial proceedings see maggie mgmt co v commissioner supra pincite more specifically respondent’s position was that petitioner had failed to substantiate his entitlement to the alimony deduction deductions are matters of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by maintaining records necessary to establish both the taxpayer’s entitlement to such items and the proper amount thereof sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs see rule a indopco inc v commissioner supra pincite 290_us_111 williams v commissioner tcmemo_1997_541 the commissioner’s position was substantially justified because no new information was received between the time the notice_of_deficiency was issued and the time the answer was filed affd without published opinion 176_f3d_486 9th cir see also sec_7491 and b a taxpayer’s self-serving declaration is no ironclad substitute for the records that the law requires see weiss v commissioner tcmemo_1999_17 see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir a factual determination is required in order to decide whether a taxpayer is entitled to the alimony deduction see sec_71 we have held that whenever the resolution of adjustments requires factual determinations the commissioner is not obliged to concede those adjustments until the commissioner has received and has had a reasonable_time to verify adequate substantiation for the matters in question see huynh v commissioner tcmemo_2002_110 gealer v commissioner tcmemo_2001_180 and cases cited therein o’bryon v commissioner tcmemo_2000_379 and cases cited therein cooper v commissioner tcmemo_1999_6 based on the facts available to respondent at the time the notice_of_deficiency was issued and the answer was filed as well as longstanding legal precedent regarding the availability of tax deductions respondent’s position had a reasonable basis in both law and fact and therefore was substantially justified see maggie mgmt co v commissioner t c pincite when respondent issued the notice_of_deficiency and filed his answer he had not received documentation sufficient to substantiate petitioner’s entitlement to the alimony deduction see kahn- langer v commissioner tcmemo_1995_527 petitioner contends that it was unreasonable for respondent to require adequate substantiation for the adjustment in issue because this court had adjudicated the same issue in petitioner’s favor as to by entering a stipulated decision and respondent had determined the same issue in petitioner’s favor as to however each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year auto club of mich v commissioner 353_us_180 55_tc_28 see ryan v commissioner tcmemo_1999_109 it is irrelevant whether the taxpayer was permitted to take alimony deductions in prior years thus petitioner’s entitlement to the alimony deduction in prior years does not necessarily entitle petitioner to the deduction in subsequent years we note further that when respondent finally received the specific information and documentation as requested in the 30-day_letter the documentation was considered by respondent’s appeals_office and a basis of settlement was reached within a relatively brief time thereafter in view of the foregoing we hold that respondent’s position in the administrative and judicial proceedings was substantially justified because respondent’s position was substantially justified we need not and do not decide whether petitioner exhausted his administrative remedies whether petitioner met the net_worth requirements or whether the administrative and litigation costs claimed by petitioner are reasonable in amount accordingly we hold that petitioner is not entitled to an award of administrative and litigation costs conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they do not support a result contrary to that reached herein in order to reflect the foregoing an appropriate order and decision will be entered if the specific information and documentation requested in the 30-day_letter had been furnished to respondent then most likely a notice_of_deficiency would not have been issued query if petitioner had attached the specific information and documentation to his return whether the 30-day_letter would have even been issued
